DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendment filed 8/30/21. Claims 5-7, 9, 28, 29, 31, 41, 46, 49, 55-58, 61, 65, 74, 76, 84, and 105-121 are pending. Claims 9, 28, 29, 56-58, 61, 65, 74, 76, 84, and 108-121 remain withdrawn. Claims 105-121 have been newly added. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 8/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejection Withdrawn
4. The rejection of claims 1, 5-7, 9, 31, 41, 46, and 55 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement is withdrawn because of claim amendments and persuasive arguments.
EXAMINER'S AMENDMENT
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Timothy Shea on 9/17/21.
The application has been amended as follows: 
In the claims
6. Please cancel claims 57, 58, 61, 65, 74, 76, 84 and 106. In addition, please amend claim 49.
49. An antibody that binds to IL-15 wherein the IL-15 is complexed with IL-15 Receptor alpha (IL-15Rα), comprising a heavy chain variable region and a light chain variable region, wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 4 and 
Election/Restrictions
7.  Claims 5-7, 9, 28, 29, 31, 41, 46, 49, 55, 105 and 107-121 were directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 56 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II (partially) as set forth in the Office action mailed on 10/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is  
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.                                                                                                                                                     
Conclusion
	8. Claims 5-7, 9, 28, 29, 31, 41, 46, 49, 55, 56, 105 and 107-121 are allowed.

						Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645